
	
		I
		111th CONGRESS
		2d Session
		H. R. 4735
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Chaffetz (for
			 himself, Mr. Issa,
			 Mr. Pitts,
			 Mr. Hensarling,
			 Mr. Bishop of Utah,
			 Ms. Foxx, and
			 Mr. Rooney) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  persons having seriously delinquent tax debts shall be ineligible for Federal
		  employment.
	
	
		1.Ineligibility of persons
			 having seriously delinquent tax debts for Federal employment
			(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:
				
					VIIIIneligibility
				of persons having seriously delinquent tax debts for Federal
				employment
						7381.Ineligibility
				of persons having seriously delinquent tax debts for Federal
				employment
							(a)DefinitionFor purposes of this section—
								(1)the term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been filed in
				public records pursuant to section 6323 of such Code, except that such term
				does not include—
									(A)a debt that is
				being paid in a timely manner pursuant to an agreement under section 6159 or
				section 7122 of such Code; and
									(B)a debt with
				respect to which a collection due process hearing under section 6330 of such
				Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code,
				is requested or pending; and
									(2)the term
				Federal employee means—
									(A)an employee, as
				defined by section 2105; and
									(B)an employee of the
				United States Postal Service or of the Postal Regulatory Commission.
									(b)Ineligibility
				for Federal employmentAn individual who has a seriously
				delinquent tax debt shall be ineligible to be appointed, or to continue
				serving, as a Federal employee.
							(c)RegulationsThe
				Office of Personnel Management shall, for purposes of carrying out this section
				with respect to the executive branch, prescribe any regulations which the
				Office considers
				necessary.
							.
			(b)Clerical
			 amendmentThe analysis for chapter 73 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					
						Subchapter VIII—Ineligibility of persons having seriously
				delinquent tax debts for Federal employment
						7381. Ineligibility of persons having seriously delinquent tax
				debts for Federal
				employment.
					
					.
			
